Citation Nr: 0018423	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  95-09 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 4 to April 1, 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1994 RO rating decision that denied service 
connection for a psychiatric disability.  

The veteran requested a hearing before a member of the Board 
sitting at the RO (travel board hearing), and he was 
scheduled for such a hearing in May 2000.  He failed to 
report for the scheduled hearing.



FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking his current psychiatric disability, first found 
several years after service, to an incident of service.


CONCLUSION OF LAW

The claim for service connection for a psychiatric disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for a psychiatric disability; that is, 
evidence which shows that his claim is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the claim.  
Murphy at 81.  "The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has also stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

The veteran had active service from March 4 to April 1, 1966.  

Service medical records show that the veteran underwent a 
medical board evaluation in March 1966 that found he had been 
treated for infectious hepatitis in February 1966 prior to 
entry into service and that was not aggravated by service.  
It was noted that on examination at that time he had no other 
physical disabilities.  The medical board found that he was 
not physically qualified for service because of his history 
of infectious hepatitis within the preceding 6 months.  These 
records do not show the presence of a psychiatric condition.

The post-service medical records do not demonstrate the 
presence of a psychiatric condition until around 1969.  These 
records show that he has a psychosis, variously classified 
and currently diagnosed as bipolar type schizoaffective 
disorder.  These records do not link the veteran's current 
psychosis, however classified, to an incident of service.  A 
claim for service connection of a disability is not well 
grounded where there is no medical evidence linking it to an 
incident of service.  Caluza, 7 Vet. App. 498.

The  post-service medical records also reveal the presence of 
a personality disorder that is not a disability for VA 
compensation.  38 C.F.R. § 3.303(c).  Drug and alcohol 
dependence have also been diagnosed.  These conditions are 
considered to be the result of willful misconduct.  38 C.F.R. 
§ 3.301(a),(c)(2),(3) (1999).  The law prohibits the payment 
of VA compensation for such conditions.  38 U.S.C.A. § 1110; 
VAOPGCPREC 2-97.

A review of the record shows that service connection has not 
been granted for any of the veteran's disabilities.  Hence, 
service connection for the veteran's psychosis is not 
warranted on a secondary basis.

Statements from the veteran are to the effect that his 
current psychosis had its onset in service, but this lay 
evidence is not sufficient to demonstrate the presence of 
such a disorder in service or to support a claim for service 
connection of a disability based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
linking the veteran's current psychiatric condition, first 
found several years after service, to an incident of service.  
Hence, the claim for service connection for such a disorder 
is not plausible, and the claim is denied as not well 
grounded.

The Board notes that the RO denied the claim for service 
connection for a psychiatric disability on the merits and 
finds no prejudice to the veteran in appellate denial of the 
claim as not well grounded.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).



ORDER

The claim for service connection for a psychiatric disability 
is denied as not well grounded.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

